DETAILED ACTION
	In response to the Office Action mailed 07/30/2021, the RCE was received 11/29/2021:
Claims 1 and 6 were amended.
Claim 2 was cancelled.
Claims 1 and 3-8 are pending.
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 10/22/2021, with respect to independent claims 1 and 6 have been fully considered and are persuasive.  The rejection of claims 1 and 3-8 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
Wang disclose a radiation imaging device having a photon counting type detector to output an electric signal corresponding to energy of an incident radiation photon, comprising: 
a photon counting type detector to output an electric signal corresponding to energy of an incident radiation photon ([0017]; [0024]);
a calibration member (Fig. 1, [0017], [0024], phantom);
an extraction unit that extracts a component by the number of pile ups from a photon energy spectrum [0024], obtained by detecting a radioactive ray transmitted through the calibration member ([0024], phantom), with the photon counting type detector [0024]; and 
a synthesis unit that generates a calibrated equivalent spectrum to be collated with an imaging spectrum obtained by imaging a subject by synthesizing the components by the number of pile ups based on the imaging spectrum (Fig. 3 and 5, S306 and S506).
Wang fails to teach the details of the calibration member including a plurality of basal substances having different radiation attenuation coefficients.
Gerwin calibration phantoms comprising acrylic blocks and aluminum plates.
The prior art of record fail to teach the details of wherein the extraction unit calculates the extracted component by using a material spectrum as a photon energy spectrum measured so as to make a content of a higher component, with a larger number of pile ups than the number of pile ups of the extracted component, equal to or lower than a predetermined value. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 3-5 and 7 are allowed by virtue of their dependence.
Regarding claim 6:
Wang in view of Gerwin disclose a photon counting type detector calibration method to output an electric signal corresponding to energy of an incident radiation photon, comprising: 
obtaining, by a calibration member (Fig. 1), a photon energy spectrum of a radioactive ray transmitted through the calibration member ([0017], [0024]);
an extraction step of extracting a component by the number of pile ups from a photon energy spectrum of a radioactive ray transmitting through a calibration member ([0024], phantom); and a synthesis step of generating a calibrated equivalent spectrum to be collated with an imaging spectrum obtained by imaging a subject by synthesizing a plurality of components by the number of pile ups based on the imaging spectrum (Fig. 3 and 5, S306 and S506).
Wang fails to teach the details of the calibration member including a plurality of basal substances having different radiation attenuation coefficients.
Gerwin calibration phantoms comprising acrylic blocks and aluminum plates.
The prior art of record fail to teach the details of wherein the extraction unit calculates the extracted component by using a material spectrum as a photon energy spectrum measured so as to make a content of a higher component, with a larger number of pile ups than the number of pile ups of the extracted component, equal to or lower than a predetermined value. Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 8 is allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884